DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SUNAHARA et al. (US 20170129480, hereinafter SUNAHARA; already of record from IDS) in view of Matthews (US 20120259529, hereinafter Matthews; already of record from IDS), and further in view of Yamazaki et al. (US 20160101770, hereinafter Yamazaki; already of record from IDS).
Regarding claim 1, SUNAHARA teaches a vehicle system for a front-wheel drive vehicle, comprising:  
an engine comprising a spark plug and connecting with front road wheels; 
a rotary electric machine connecting with road wheels; 
an operating state sensor configured to detect an operating state of the engine; 
a steering wheel configured to be manipulated by a driver (See at least SUNAHARA: Fig. 1; Para. 0029-0032; Para. 0090);
a steering angle sensor configured to detect a steering angle corresponding to the manipulation of the steering wheel (See at least SUNAHARA: Para. 0030); and
a controller configured to control the engine and the rotary electric machine, and composed of a circuitry (See at least SUNAHARA: Para. 0032),
 (See at least SUNAHARA: Para. 0029), and
wherein the controller is configured: 
to set a target additional deceleration to be added to the vehicle, based on the steering angle detected by the steering angle sensor, when a turning manipulation of the steering wheel is performed (See at least SUNAHARA: Fig. 5; Para. 0046);
to set an air-fuel ratio of the air-fuel mixture to … based on the operating state of the engine detected by the operating state sensor, when the engine is controlled to perform the combustion mode (See at least SUNAHARA: Para. 0032);…
Yet, SUNAHARA does not explicitly teach:
…either one of a first air-fuel ratio and a second air-fuel ratio which is on a lean side with respect to the first air-fuel ratio,… 
to control an ignition timing of the spark plug so as to generate the target additional deceleration in the vehicle, when the first air-fuel ratio is set; and 
to control a regenerative electric power generation of the rotary electric machine so as to generate the target additional deceleration in the vehicle, when the second air-fuel ratio is set.
However, in the same field of endeavor, Matthews teaches:
…either one of a first air-fuel ratio and a second air-fuel ratio which is on a lean side with respect to the first air-fuel ratio (See at least Matthews: Para. 0022, 0044, 0046, 0047),…
It would have been obvious to one of ordinary skill in the art to include in a vehicle system for a front-wheel drive vehicle of SUNAHARA with different air-fuel ratio as taught by Matthews since the claimed invention is merely a combination of old elements, and in the combination each element merely 
Yet, SUNAHARA in combination with Matthews does not explicitly teach:
…to control an ignition timing of the spark plug so as to generate the target additional deceleration in the vehicle, when the first air-fuel ratio is set; and 
to control a regenerative electric power generation of the rotary electric machine so as to generate the target additional deceleration in the vehicle, when the second air-fuel ratio is set.
However, in the same field of endeavor, Yamazaki teaches:
…to control an ignition timing of the spark plug so as to generate the target additional deceleration in the vehicle, when the first air-fuel ratio is set (See at least Yamazaki: Para. 0023, 0034, 0035, 0051); and
to control a regenerative electric power generation of the rotary electric machine so as to generate the target additional deceleration in the vehicle, when the second air-fuel ratio is set (See at least Yamazaki: Para. 0023, 0034, 0035, 0051).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a vehicle system for a front-wheel drive vehicle of SUNAHARA in combination with Matthews, to incorporate generating the target additional deceleration, as taught by Yamazaki, for the benefit of increasing driving quality (see at least Yamazaki: Para. 0060).

Regarding claim 4, SUNAHARA in combination with Matthews and Yamazaki teaches the vehicle system according to claim 1. Matthews further teaches:
(See at least Matthews: Para. 0046, 0047).
It would have been obvious to one of ordinary skill in the art to include in the vehicle system of SUNAHARA with different air-fuel ratio as taught by Matthews since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide different engine output.

Regarding claim 5, SUNAHARA in combination with Matthews and Yamazaki teaches the vehicle system according to claim 1. Matthews further teaches:
wherein the second air-fuel ratio is an air-fuel ratio on a leaner side than a stoichiometric air-fuel ratio (See at least Matthews: Para. 0046, 0047).
It would have been obvious to one of ordinary skill in the art to include in the vehicle system of SUNAHARA with different air-fuel ratio as taught by Matthews since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide different engine output.

Regarding claim 7, SUNAHARA in combination with Matthews and Yamazaki teaches the vehicle system according to claim 1. SUNAHARA further teaches:
wherein the controller is configured to calculate a steering speed from the steering angle detected by the steering angle sensor, and set the target additional deceleration based on the steering speed (See at least SUNAHARA: Fig. 5; Para. 0046).

claim 8, SUNAHARA in combination with Matthews and Yamazaki teaches the vehicle system according to claim 1. SUNAHARA further teaches:
wherein the controller is configured: 
to set a target torque of the engine so as to realize a target acceleration set based on an accelerator position (See at least SUNAHARA: Fig. 3; Para. 0040);…
Yamazaki further teaches:
to determine a basic ignition timing of the spark plug so as to realize the target torque (See at least Yamazaki: Para. 0023);
to retard the ignition timing of the spark plug with respect to the basic ignition timing so as to generate the target additional deceleration in the vehicle, when the first air-fuel ratio is set (See at least Yamazaki: Para. 0023, 0034, 0035, 0051).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle system of SUNAHARA in combination with Matthews, to incorporate generating the target additional deceleration, as taught by Yamazaki, for the benefit of increasing driving quality (see at least Yamazaki: Para. 0060).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SUNAHARA in view of Matthews and Yamazaki, as applied to claim 5 above, and further in view of Camuglia et al. (US 20190353071, hereinafter Camuglia).
Regarding claim 6, SUNAHARA in combination with Matthews and Yamazaki teaches the vehicle system according to claim 5. 
Yet, SUNAHARA in combination with Matthews and Yamazaki does not explicitly teach:
wherein the second air-fuel ratio is defined as a weight ratio of air to fuel in the air-fuel mixture, and wherein the weight ratio is set in a range of 25 to 30.

wherein the second air-fuel ratio is defined as a weight ratio of air to fuel in the air-fuel mixture, and wherein the weight ratio is set in a range of 25 to 30 (See at least Camuglia: Para. 0030).
It would have been obvious to one of ordinary skill in the art to include in the vehicle system of SUNAHARA in combination with Matthews and Yamazaki with weight ratio of air to fuel as taught by Camuglia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide different measurement of fuel ratio.

Allowable Subject Matter
Claims 2, 3, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 discloses “wherein the rotary electric machine connects with the road wheels via a winding member, and wherein the controller is configured to suppress a generation of road wheel-driving torque by the rotary electric machine, when the second air-fuel ratio is set”.
Claim 9 discloses “wherein, in a situation where the second air-fuel ratio is set, the controller is configured to generate the target additional deceleration in the vehicle by increasing an amount of the generative electric power generation of the rotary electric machine when the turning manipulation of the steering wheel is performed, more than when the turning manipulation of the steering wheel is not performed”.
Claim 10 discloses “wherein, in a situation where the second air-fuel ratio is set, the controller is configured to generate the target additional deceleration in the vehicle by increasing an amount of the 
In regards to claims 2, 9 and 10, SUNAHARA taken either individually or in combination with Matthews and/ or Yamazaki fails to teach or render obviousness.
Claim 3 is objected as being a dependent claim of previously objected claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663